Citation Nr: 1115235	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for a right foot disability.

8.  Entitlement to service connection for a left foot disability.

9.  Entitlement to service connection for hypertension.

10.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

11.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right inguinal hernia.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Prior to any appellate review, the Board must first determine that it has jurisdiction over the appeal.  Further, the question of the timeliness of an appeal shall be determined by the Board.  38 U.S.C.A. § 7105(d)(5) (West 2002).  In light of due process concerns, however, the RO must first address the timeliness of the Veteran's substantive appeal, which was received at VA on June 3, 2009, in connection with the current issues.   Bernard v. Brown, 4 Vet. App. 384 (1993),

In this regard, the rating decision on appeal was issued on December 27, 2007.  The Veteran submitted a notice of disagreement, which was received in June 2008.  The RO then sent the Veteran a statement of the case on March 27, 2009.  The final step in completing an appeal is filing a substantive appeal at the RO, which is done by completing and signing the VA Form 9 attached to the statement of the case or by writing a letter that has the same information, and then mailing or delivering the completed form or letter to the RO.  38 U.S.C.A. § 7105.

In order for the substantive appeal to be timely, the claimant has the longer of two following time periods to file the substantive appeal: (1) the end of the one-year period that began on the day the RO mailed the claimant the notification letter of the rating decision; or (2) 60 days from the date the RO mailed the statement of the case.  38 C.F.R. § 20.302(b) (2010).

In this case, the one-year period following the rating decision expired on December 27, 2008; and the 60-day period following the issuance of the statement of the case expired on May 26, 2009.  Thus, the later date is May 26, 2009.  The Veteran's substantive appeal was dated by the Veteran on June 1, 2009, and received at VA on June 3, 2009.  Thus, it appears that the substantive appeal was not filed on a timely basis.

When the rules require that any written document be filed within a specified period of time, a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a) (2010).  The postmark is not of record.  Significantly, however, the Veteran dated his substantive appeal with a June 1, 2009, date.  This is, of course, after May 26, 2009.  Hence, it does not appear that the appellant's appeal was timely under the "postmark rule."

If the RO determines the Veteran submitted a timely substantive appeal it must explain why.  It must also readdress whether the Veteran has submitted new and material evidence in connection with his claim for entitlement to service connection for a low back disability.  The claim had been denied previously because VA had found the Veteran had not submitted evidence of a post-service low back disability.  See February 1994, December 1995, and August 2000 rating decisions.  During the current appeal, the Veteran submitted evidence of a current low back disability.  See September 2008 VA MRI report.

Accordingly, the case is REMANDED for the following action:

1.  The RO must first consider the issue of whether the Veteran submitted a timely substantive appeal in connection with all issues on appeal.  If, and only if, the RO determines the substantive appeal was timely submitted, should it reconsider whether the Veteran has submitted new and material evidence to reopen the claim for entitlement to service connection for a low back disability, to include providing him with a VA examination.

2.  If the RO determines the substantive appeal was not timely filed or if any benefit sought is not granted, the Veteran and any representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  If the RO determines that the Veteran did not submit a timely substantive appeal, the supplemental statement of the case should include the regulations pertaining to timeliness of the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

